
	
		I
		112th CONGRESS
		1st Session
		H. R. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Conyers (for
			 himself, Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Scott of Virginia, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committees on the
			 Judiciary,
			 Foreign Affairs, and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a national commission on presidential war
		  powers and civil liberties.
	
	
		1.Establishment of
			 CommissionThere is
			 established the National Commission on Presidential War Powers and Civil
			 Liberties (hereinafter in this Act referred to as the Commission)
			 to investigate the broad range of executive branch national security policies
			 undertaken since the terrorist attacks of September 11, 2001, including
			 detention by the United States Armed Forces and the intelligence community, the
			 use by the United States Armed Forces or the intelligence community of enhanced
			 interrogation techniques or interrogation techniques not authorized by the
			 Uniform Code of Military Justice, ghosting or other policies
			 intended to conceal the fact that an individual has been captured or detained,
			 extraordinary rendition, domestic warrantless electronic surveillance, targeted
			 killings away from conventional battlefields, the use of the state secrets or
			 other litigation tactics or privileges to avoid judicial review of executive
			 branch national security actions, and any other policies that the Commission
			 may determine to be relevant to its investigation (hereinafter in this Act
			 referred to as the activities).
		2.Duties
			(a)In
			 generalThe Commission
			 shall—
				(1)investigate relevant facts, circumstances
			 and law surrounding the activities; and
				(2)report to the
			 President and Congress the findings and conclusions of the Commission and any
			 recommendations the Commission considers appropriate.
				(b)Consideration
			 and use of other investigationsIn carrying out its duties, the Commission
			 shall consider and use, to the extent it deems appropriate, the investigations
			 that have been conducted by other entities so as to avoid unnecessary
			 duplication.
			(c)Protection of
			 national securityThe
			 Commission shall carry out its duties in a manner consistent with the need to
			 protect national security. 
			3.Composition of
			 the Commission
			(a)MembersSubject
			 to the requirements of subsection (b), the Commission shall be composed of 9
			 members, of whom—
				(1)1
			 member shall be appointed by the President of the United States;
				(2)2
			 members shall be appointed by the majority leader of the Senate;
				(3)2
			 members shall be appointed by the minority leader of the Senate;
				(4)2
			 members shall be appointed by the majority leader of the House of
			 Representatives; and
				(5)2
			 members shall be appointed by the minority leader of the House of
			 Representatives.
				(b)Qualifications
				(1)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
				(2)Nongovernmental
			 appointeesNo member of the Commission shall be an officer or
			 employee of the Federal Government or any State or local government.
				(3)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience in such professions as
			 governmental service, law enforcement, the armed services, constitutional law,
			 civil liberties, intelligence gathering, national security, and foreign
			 affairs.
				(4)Deadline for
			 AppointmentAll members of the Commission should be appointed
			 within 120 days after the date of enactment of this Act.
				(5)Initial
			 meetingIf, 60 days after the date of enactment of this Act, six
			 or more members of the Commission have been appointed, those members who have
			 been appointed may meet and, if necessary, select a temporary Chairperson and
			 Vice Chairperson, who may begin the operations of the Commission, including the
			 hiring of staff.
				(6)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the Chairperson or a majority of its members. Five members of
			 the Commission shall constitute a quorum. Any vacancy in the Commission shall
			 not affect its powers, but shall be filled in the same manner in which the
			 original appointment was made.
				(c)Chairperson;
			 vice chairperson
				(1)In
			 generalSubject to the requirement of paragraph (2), the
			 Chairperson shall be appointed by the President and the Vice Chairperson of the
			 Commission shall be appointed by the Senate minority leader.
				(2)Political party
			 affiliationThe Chairperson and Vice Chairperson shall not be
			 from the same political party.
				4.Powers of the
			 Commission
			(a)Hearings and
			 evidenceThe Commission may, for purposes of carrying out this
			 Act—
				(1)hold hearings, sit
			 and act at times and places, take testimony, receive evidence, and administer
			 oaths; and
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of witnesses and the
			 production of books, records, correspondence, memoranda, papers, and
			 documents.
				(b)Subpoenas
				(1)Issuance
					(A)In
			 generalThe Commission may, by a majority vote, issue subpoenas
			 requiring the attendance and testimony of witnesses and the production of any
			 evidence relating to any matter that the Commission is empowered to investigate
			 under this section. The attendance of witnesses and the production of evidence
			 may be required from any place within the United States at any designated place
			 of hearing within the United States.
					(B)SignatureSubpoenas
			 issued under this paragraph may be issued under the signature of the Chair of
			 the Commission, the chair of any subcommittee created by a majority of the
			 Commission, or any member designated by a majority of the Commission and may be
			 served by any person designated by such Chair, subcommittee chair, or
			 member.
					(2)Enforcement
					(A)In
			 generalIf a person refuses
			 to obey a subpoena issued under paragraph (1), the Commission may apply to a
			 United States district court for an order requiring that person to appear
			 before the Commission to give testimony, produce evidence, or both, relating to
			 the matter under investigation. The application may be made within the judicial
			 district where the hearing is conducted or where that person is found, resides,
			 or transacts business. Any failure to obey the order of the court may be
			 punished by the court as civil contempt.
					(B)JurisdictionIn
			 the case of contumacy or failure to obey a subpoena issued under paragraph (1),
			 the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, or where the subpoena is
			 returnable, may issue an order requiring such person to appear at any
			 designated place to testify or to produce documentary or other evidence. Any
			 failure to obey the order of the court may be punished by the court as a
			 contempt of that court.
					(C)Additional
			 enforcementIn the case of
			 the failure of a witness to comply with any subpoena or to testify when
			 summoned under authority of paragraph (1), the Commission, by majority vote,
			 may certify a statement of fact attesting to such failure to the appropriate
			 United States attorney, who shall bring the matter before the grand jury for
			 its action, under the same statutory authority and procedures as if the United
			 States attorney had received a certification under sections 102 through 104 of
			 the Revised Statutes of the United States (2 U.S.C. 192 through 194).
					(c)Closed
			 meetingsNotwithstanding any other provision of law which would
			 require meetings of the Commission to be open to the public, any portion of a
			 meeting of the Commission may be closed to the public if the President
			 determines that such portion is likely to disclose matters that could endanger
			 national security.
			(d)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(e)Information from
			 Federal agenciesThe Commission may secure directly from any
			 department, agency, or instrumentality of the United States any information
			 related to any inquiry of the Commission conducted under this Act. Each such
			 department, agency, or instrumentality shall, to the extent authorized by law,
			 furnish such information directly to the Commission upon request.
			(f)Assistance from
			 Federal agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States are authorized
			 to provide to the Commission such services, funds, facilities, staff, and other
			 support services as they may determine advisable and as may be authorized by
			 law.
				(g)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			(h)Powers of
			 subcommittees, members, and agentsAny subcommittee, member, or
			 agent of the Commission may, if authorized by the Commission, take any action
			 which the Commission is authorized to take by this section.
			5.Staff of the
			 Commission
			(a)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chairperson and
			 the Vice Chairperson, acting jointly.
			(b)StaffThe
			 Chairperson, in consultation with the Vice Chairperson, may appoint additional
			 personnel as may be necessary to enable the Commission to carry out its
			 functions.
			(c)Applicability of
			 certain civil service lawsThe Director and staff of the
			 Commission may be appointed without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that no rate of pay fixed under this subsection may exceed the equivalent of
			 that payable for a position at level V of the Executive Schedule under section
			 5316 of title 5, United States Code. Any individual appointed under subsection
			 (a) or (b) shall be treated as an employee for purposes of chapters 63, 81, 83,
			 84, 85, 87, 89, and 90 of that title.
			(d)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(e)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			6.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at a rate not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
			7.Security
			 clearances for Commission members and staffThe appropriate executive departments and
			 agencies shall cooperate with the Commission in expeditiously providing to the
			 Commission members and staff appropriate security clearances in a manner
			 consistent with existing procedures and requirements, except that no person
			 shall be provided with access to classified information under this section who
			 would not otherwise qualify for such security clearance.
		8.Reports of the
			 Commission; termination
			(a)Initial
			 reportNot later than 1 year after the date of the first meeting
			 of the Commission, the Commission shall submit to the President and Congress an
			 initial report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
			(b)Final
			 reportNot later than 6 months after the submission of the
			 initial report of the Commission, the Commission shall submit to the President
			 and Congress a final report containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 Commission members.
			(c)Termination
				(1)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 60 days after the date on which the final report is submitted
			 under subsection (b).
				(2)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in paragraph (1) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the second report.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Commission to carry out this Act
			 $3,000,000, to remain available until expended or the Commission is
			 terminated.
		
